Citation Nr: 1749542	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from July 1981 to July 1984 and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, among other things, granted the Veteran service connection for his PTSD with an initial evaluation of 50 percent disabling with an effective date of July 26, 2007.  The Board notes that while the Veteran filed a timely notice of disagreement to all of the issues adjudicated in the July 2008 rating decision, he indicated on his November 2009 Form 9 Substantive Appeal that he only wished to appeal the denial of his claim for a rating in excess of 50 percent for his service-connected PTSD. 

In February 2010, the Veteran testified before a Decision Review Officer with respect to his claim for an increased rating for PTSD at the RO in Cleveland, Ohio.  A transcript of that hearing has been associated with the record.  

On the Veteran's November 2009 Form 9 Substantive Appeal, he indicated that he wished to have a travel board hearing.  In a November 2014 correspondence, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board will proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d)(2017). 

Additionally, the Board notes that the Veteran's formal claim for a TDIU was denied by a rating decision in September 2013 and was not appealed.  However, as the Veteran has stated that his unemployment is specifically caused by his PTSD symptoms, the Board finds the claim for a TDIU is part and parcel of his claim for an increased rating for PTSD and is therefore properly before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.   The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2.  The Veteran does not have one disability rated at 60 percent or higher and his only service-connected disability does not by itself render him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have not been met and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in September 2007, January 2007, and January 2009 along with additional developmental letters, satisfied the VCAA notice requirement for his increased rating claim and his claim for an entitlement to a TDIU because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service treatment records, and Social Security records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in March 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.

With the above criteria in mind, the Board notes that the Veteran received intermittent treatment at the VA and while he was incarcerated for his PTSD.  The Veteran was first afforded a VA examination in connection with his claim in June 2008, at which time the Veteran reported that he was depressed, indicated that he had nightmares, had difficulty concentrating, experienced outbursts of anger and irritability, lacked good impulse control, and was always hypervigilant.  After taking a detailed and extensive history from the Veteran, the VA examiner opined that the Veteran's PTSD symptoms would "likely cause mild discomfort when interacting with other people, and mildly reduced communication effectiveness.  This level of concentration problems and inner turmoil would likely cause mild work inefficiency and lack of productivity."  Additionally, the Veteran likely experiences a "mild to moderate reduction in his ability to adapt to stressful circumstances such as the workplace and other social environments."  The examiner also noted the Veteran was alert and cooperative, his speech was clear, he was oriented to time, place, and person, and that there were no evidence of auditory or visual hallucinations, and also stated that the Veteran did not suffer from gross impairment in thought processes.  It was also noted that the Veteran suffered from substance abuse.  See, June 2008 VA examination.  

Prior to the Veteran's next VA examination in December 2011, the Veteran continued with his treatment at the VA and continued to endorse similar symptoms as reported during the June 2008 VA examination.  It was consistently reported that the Veteran relates and acts appropriately, his speech is clear, coherent and goal oriented, he did not endorse suicidal or homicidal ideation, and his judgment and insight were reported as okay, although he did note anger and depression as continuing problems.  See, post-service treatment records dated June 2008, July 2008, September 2008, November 2008, December 2008, June 2009, September 2009, January 2010, March 2010.  At the Veteran's November 2008 appointment, it was noted that the Veteran remembered his appointment on his own, but was very agitated to find that there had been an error in the system causing his appointment to be removed.  Aside from this outburst, the Veteran's PTSD symptoms appeared controlled.  It was also noted during this time that the Veteran had a girlfriend and recently when to stay with family to visit.  See, post-service treatment records dated June 2009, September 2009. 

Additionally, in February 2010, the Veteran testified before a Decision Review Officer.  During this hearing, the Veteran testified that he experiences angry outbursts with a lack of impulse control, and always feels as though he has to "protect his back."  In addition, the Veteran also stated that he has difficulty remembering things and requires reminders.  However, at this time, he was volunteering at his church and developed a friendship with another parish member who was assisting him with reminders and that he was continuing with his VA treatment.  See, February 2010 hearing transcript. 

At the Veteran's December 2011 VA examination, the Veteran again reported irritability and anger outbursts, hypervigilance, avoidance, nightmares, decreased interest in activities, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  It was also noted at this examination that the "Veteran's PTSD is not paramount presently."  Following a detailed review of the Veteran's history and current symptomatology, the VA examiner opined that the Veteran's PTSD is "mild and chronic and does not significantly interfere with his ability to function except for his anger."  See, December 2011 VA examination. 

In between the Veteran's December 2011 VA examination and his most recent March 2017 VA examination, the Veteran intermittently received treatment at the VA and the corrections facility for his PTSD.  During these treatment sessions, the Veteran was consistently reported as having logical and goal-oriented speech, he denied having any suicidal or homicidal ideations did not have paranoid ideation, his cognition was intact, he was compliant with his medications, and his judgment and insight were considered okay.  The Veteran also indicated that they had a group of supportive family members and at his church.  See, post-service treatment records dated March 2010, May 2012, October 2012, November 2012.  

At the March 2017 VA examination, the Veteran reported that he was still having difficulty sleeping, often hears people talking to him, and has difficulty trusting others.  However, he denied suicidal or homicidal ideations and described his temper control as "very good."  The Veteran also reported that he was making plans to see his siblings and that he was taking two classes in addition to working for about two hours a day as a tutor in the GED program.  The examiner did not indicate the level of occupational and social impairment that the Veteran was currently experiencing.  See, March 2017 VA examination. 

As stated previously, in order to be granted a higher disability evaluation of 70 percent, occupational and social impairment with deficiencies in most areas must be shown.  A 100 percent rating is warranted when there is total occupational and social impairment.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent because he does not endorse the symptoms that are required for a 70 or 100 percent rating.  More specifically, the Veteran was consistently noted to be well-groomed, his speech was found to be coherent, logical, and clear, and his thought process, attention, concentration and memory were all found to be grossly intact.  The Veteran also denied suicidal or homicidal ideations during this time and his judgment was consistently noted to be okay.  There was also no indication that the Veteran displayed any symptoms associated with a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.

The Board finds that the Veteran's PTSD symptoms are manifested by occupational and social impairment with symptoms such as: impairment of short term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, isolation, and some sleep impairment.  Accordingly, the Board finds that the preponderance of the evidence of record indicates that the Veteran's overall disability more closely approximates the criteria for his current rating and is therefore against a rating in excess of 50 percent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

III.  TDIU 

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran and his representative assert that he is entitled to a TDIU because he is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.  

The Veteran is only service-connected for one disability and that is his PTSD, which is rated at 50 percent disabling.  As stated above, in order to meet the schedular criteria under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  Accordingly, the Board finds that the Veteran does not meet the schedular criteria for a TDIU. 

With respect to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board notes that the Veteran first reported that he was unable to work during his February 2010 Decision Review Officer hearing.  During this hearing, the Veteran stated that he had not worked since July 2007 because of his PTSD symptoms.  A review of the record reveals that the Veteran received vocation rehabilitation services in November 2008 through VA and that he was subsequently placed in a job at Goodwill.  However, the Veteran stated during his hearing that he later quit that job once he found out that being employed would result in a cut to his VA benefits.  See, February 2010 hearing transcript.  Additionally, the Veteran consistently reported that he would either leave or be fired from his jobs due to his substance abuse.  Therefore, the Board finds that the Veteran was not precluded from securing and following substantially gainful employment because of his service-connected disability, but rather that the Veteran was intentionally unemployed as a result of other factors.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a TDIU on an extraschedular basis and that referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b). 



ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied. 

Entitlement to total disability rating based on individual unemployability due to service-connected disability is denied. 




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


